DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-7 are pending (claim set as filed on 3/23/2021).  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, and cancellation, as opposed to withdrawal, of claims 8-9 in the reply filed on 3/23/2021 is acknowledged. 

Priority
This application, filed 04/05/2019, claims benefit to CA3000981 filed 4/11/2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Therefore, the effective filing date of the instant application is 4/11/2018.

Information Disclosure Statement
The information disclosure statement submitted on 8/07/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
With respect to the recitation of “about,” in claims 4-7, the specification does not define how much variation “about” means.  This permits a broad interpretation of the range allowed.
The word “cannabis” is interpreted to be “cannabinoid(s)” in all claims: see the claim objection immediately below for an explanation.

Claim Objections


Claim Rejections - 35 USC § 112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 - 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The instant specification defined the following:
Cannabis: “a genus of flowering plants in the family Cannabaceae which produce a group of chemicals called cannabinoids” (¶ [0028]).
Cannabinoid: “a group of chemicals…that produce physiological effects” and “a cannabinoid is one of a class of diverse chemical compounds that acts on a cannabinoid receptors…in cells alter neurotransmitter release in the brain.” (¶ [0028]).
Claim 2 recites the word “cannabis” and then the “wherein” clause provides a list of chemical compounds known as cannabinoids, which are extracted from the cannabis plant.  Thus, the use of the ‘term’ cannabis is incorrect and should be cannabinoids since the chemicals are known as cannabinoids and not cannabis. Furthermore, the interchangeable use of the term cannabis and cannabinoid render the metes and bounds indefinite since the scope of cannabis is directed to the entire plant or any component of the plant whereas the scope of cannabinoid is directed to the particular compound claimed. 
Claims 3 – 7 are rejected because they depend on claim 2 and do not correct its deficiencies.  




Claim Rejections - 35 USC §112, Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for 
A pharmaceutical composition for improving digestion and/or treating the symptoms associated with gastrointestinal complications in a patient comprising a therapeutically effected amount of a one or more cannabinoid, a digestive enzyme, and pharmaceutically acceptable excipients,
does not reasonably provide enablement for all enzymes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the 
	Breadth of the claims.  The breadth of the claims is directed to all enzymes would have a positive impact on digestion and/or gastrointestinal complications if included with the pharmaceutical compositions of the instant claims.  
	The nature of the invention. The invention, with respect to improving digestion or gastrointestinal complications, is to treat the gastrointestinal complications that is sometimes caused by prolonged use of oral cannabinoids by including enzymes that aid with digestion and/or gastrointestinal complications with pharmaceuticals that include cannabinoids.  
	The state of the prior art. The art has shown prolonged used of oral cannabinoids can result in digestion and / or gastrointestinal complications, as indicated by the instant specification’s discloser in the background section (p. 1, ¶ [4]).  
The level of one of ordinary skill.  The ordinary artisan is capable of performing research with patients who take a pharmaceutical composition to identify potential improvements in digestion and / or gastrointestinal complications.
The level of predictability in the art. With respect to the predictability of enzymes, Jackson (Jackson C. et al. 2010. Comprehensive Natural Products II, 9.20 - Directed Evolution of Enzymes. pp. 723-749  -- PDF of section 9.20.1.3.3  provided) teaches an enzyme’s ability to catalyze a reaction ranges from “exquisite specificity” in that it acts only on one substrate (1st ¶, 3rd sentence) to those that act on a “broad range of substrates” (middle of 1st 
The amount of direction provided by the specification.  The instant specification does not  direction regarding how to predict which enzymes other than digestive enzymes, can function in the claimed manner. .  Specifically, the specification recites (emphasis added) “in general, enzymes within the human digestive system (or ‘digestive enzymes’) are a group of enzymes that aid in the digestion of food by breaking down polymeric macromolecules into their smaller building blocks” (see ¶ [18]).  Furthermore, the instant specification recites the pharmaceutical composition that is claimed may contain effective amounts of digestive enzymes (¶ [8]).  Paragraph 29 teaches “certain enzymes may also break down starches and proteins that in turn ease digestion, which may help alleviate some of the gastrointestinal symptoms patients may experience.” Example 1, exclusively lists digestive enzymes (¶ [47]).   In all instances where the instant specification recites “enzyme” in a specific way, the instant specification specifies a digestive enzyme.  The specification does not provide any guidance other than digestive enzymes that would function in the claimed manner and do not specify an enzyme that was not related to digestive enzymes.  The instant specification, then, directs the skilled artisan to digestive enzymes that break 
The existence of working examples.  The instant specification discloses only one example, and it is of a pharmaceutical composition that includes 7 digestive enzymes plus THC.  However, the instant specification does not disclose any clinical trial data to determine the composition in example 1 improves digestion and / or gastrointestinal complications.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Wen (Wen, F., et al. 2008. Directed Evolution: Novel and Improved Enzymes.  Wiley Encyclopedia of Chemical Biology.  pp 1-10, PDF copy provided) teaches there are 5,000 enzymes (p. 1, left column, 5 lines from the bottom).  Furthermore, Wen teaches “farnesylgeranyl diphosphate synthase catalyzes the condensation of isopentenyl diphosphate into a C25 isoprenoid molecule” (p. 7: Product specificity, 3rd sentence).  Farnesylgeranyl diphosphate is an enzyme that builds larger molecules out of smaller ones, which is the opposite of what digestive enzymes do, per the instant specification’s recitation (see ¶ [18]).  Wen also teaches “another example is directed evolution of γ-humulene synthase that acts on farnesyl diphosphate to produce over 50 sesquiterpenes via different cyclization reactions” (p. 7: Product specificity: latter half of ¶).  Wen also teaches Taq DNA polymerase, which is an enzyme that builds DNA molecules from nucleotides.  Again, building large molecules out of small ones is the opposite of what the instant specification recites.  The skilled artisan would need to conduct a clinical trial for each of the 5,000 enzymes taught by Wen that are not digestive enzymes, as well as permutations of their combinations, in order to use the full 
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to practice the full scope of the claimed invention and the need for the skilled artisan to construct and conduct large numbers of tests would constitute undue experimentation.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is subject matter ineligible for being directed to a product of nature without significantly more.
Claim 1 recites a composition comprising cannabinoids, an enzyme, and excipients.  A composition is one of the four statutory categories of inventions, satisfying step 1 of a 101 rejection analysis.  
However, for step 2A prong 1, the claims recite a judicial exception in that cannabinoids, enzymes, and excipients are products of nature.  
For step 2A prong 2, the question is whether or not the claims recite additional elements that integrate the judicial exception into a practical application.  The claim recites the following, which are then analyzed to determine if they are an additional element and, if so, do they 
Improving digestion and/or treating the symptoms associated with gastrointestinal complications.
This is an intended use / desired outcome.  It is not a claim element that adds something to the nature-based products that integrates them into a practical application.  
The excipient is a pharmaceutically acceptable excipient.  
There are nature-based pharmaceutically acceptable excipients, such as gelatin, cellulose, and starch.  
A therapeutically effective amount. 
Nature produces therapeutically effective amounts.  Furthermore, this recitation is at such a high level of generality that it provides no more of a practical application than “apply it.”  
Mixing the components together.  The naturally occurring components may not be found together in nature.  Thus, admixing the ingredients into a single formulation is considered an 'additional element' which must be analyzed for eligibility.
Admixing elements together does not integrate them into a practical application in and of itself.  If this were the case, an almost infinite number of patents could be obtained by simply mixing all the permutations of naturally occurring substances together, where all the permutations that don’t naturally occur would be patentable.  
The claim elements, then, end at the judicial exception: there are no additional elements subsequent to the judicial exceptions that integrate them into a practical application.  


Claims 2 and 3 add specific cannabinoids and specific enzymes.  Specifying the cannabinoid and enzyme does not add an element that changes the claim such that the judicial exceptions are integrated into something that is significantly more because the composition is still an admixture of products of nature.  

Claims 4-7 add specific mg per dose.  This only further limits the amount of the judicial exception being used in the composition and do not add anything structurally or functionally to the composition or give the judicial exceptions any markedly different characteristics.  

Claims 1-7, then, are directed to judicial exceptions and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil (US 2009/0181080 A1) in view of Swami (Swami, O. et al. 2017. Functional dyspepsia and the role of digestive enzymes supplement in its therapy. Int J Basic Clin Pharmacol) as evidenced by BRENDA (No author. 1980. Enzyme nomenclature for beta-galactosidase. International Union of Bichemistry and Molecular Biology.  PDF provided) and IUBMB (No Author. 2021. Information about beta-fructofuranosidase including nomenclature.  BRENDA: the comprehensive enzyme information system.  PDF provided).

Kottayil’s general disclosure is related to cannabinoid formulations that are stable in aqueous environments (see ¶ [0155 – 0156]). 

Regarding claim 1, Kottayil teaches formulations of his invention are useful in treating and preventing nausea, vomiting, and others (¶ [0276]).  Kottayil teaches the formulations of his invention include an effective amount of a cannabinoid selected from the group consisting of st sentence).  The above reads on a pharmaceutical composition for treating symptoms associated with gastrointestinal complications comprising a therapeutically effective amount of a cannabinoid and pharmaceutically acceptable excipients.

Regarding claim 2, Kottayil teaches dronabinol, cannabidiol, cannabinol, cannabigerol, and others (¶ [0158]).  

However, Kottayil does not teach and enzyme being part of the composition (claims 1 and 3).
Swami’s general disclosure is related to the role of digestive enzyme supplements in treating dyspepsia (see title and abstract).  Swami defined functional dyspepsia as “persistent or recurrent pain or discomfort centered in the upper abdomen” (p. 1035, left side, 2nd ¶, 2nd sentence) and includes “nausea and vomiting disorders” (p. 1035, right side, 3rd to last sentence).  

Regarding claims 1 and 3, Swami teaches all of the digestive enzymes in claim 3, which are underlined in the bullet points below.  Specifically, Swami teaches:
-amylase that hydrolyzes -1,4 glycosidic linkage (p. 1037, last sentence), reading on 1,4-alpha-D-Glucan glucohydrolase
β-amylase and glucoamylase are of vegetable or microbial origin. β-amylase yields β-limit dextrins and maltose, and glucoamylase yields glucose (p. 1038, 2nd full sentence), reading on 4-alpha-D-Glucan glucanohydrolase
Lactase (p. 1038, right side, 4th full ¶), reading on -D-galactoside galactohydrolase, as evidenced by IUBMB which shows the instant claimed name matches the systematic name and that “lactase” is another name for this enzyme (see IUBMB, p. 1, systematic name and other names).
Diastase (p.1038, left side, 1st full ¶), reading on malt diastase.
Papain (p. 1038, right side, 1st full ¶), reading on protease (see 2nd sentence of 1st full ¶ that teaches papain is protease).
Lipase (p. 1038, right side, 2nd full ¶), reading on triacylglycerol lipase.
Invertase (p. 1038, right side, 4th full ¶), reading on -D-fructufuranoside fructohydrolase as evidenced by BRENDA, which shows synonyms of -fructofuranosidase include the instant claim's name of -D-fructofuranoside fructohydrolase as well as invertase (see BRENDA, p. 1: Synonyms)
Swami also teaches (emphasis added) “Digestive enzyme combinations have been in use since a long time and have a modest response in ameliorating various symptoms of dyspepsia due to both functional and organic causes. Amylase, pepsin and lipase are the main enzymes involved in digestion of carbohydrates, proteins and fats, respectively. They are widely available in combination with other digestive enzymes across the world and are safe and devoid of serious adverse effects” (p. 1039, last three sentences).  

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine (see MPEP 2143 (1)(A)) digestive enzymes as taught by Swami in the pharmaceutical compound taught by Kottayil.  The skilled artisan would have been motivated to do so because Kottayil teaches a compound that is useful in treating and preventing nausea (¶ [0276]) and Swami teaches enzymes that also reduce nausea (p. 1035, right side, 3rd to last sentence) and are safe and devoid of serious adverse side effects (p. 1039, last three sentences).  The fact that both Kottayil and Swami teach compounds that alleviate the same rd sentence) and Kottayil teaches combining multiple items in a compound, which are dronabinol and at least one excipient (¶ [0130]).  In view of the teachings of Kottayil and Swami, there would have been a reasonable expectation of success that combining digestive enzymes and cannabinoids would enable the artisan to treat nausea because both Kottayil and Swami demonstrated their compounds, by themselves, reduced nausea as well as other gastrointestinal complications and, thus, the skilled artisan would reasonably expect the combination of the two would continue to treat nausea and, expectedly, may treat it better.
	
Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil in view of Swami, as applied to claims 1-3 above, and further in view of  Lin (Lin, M.Y. et al. 1993. Comparative effects of exogenous lactase (β-galactosidase) preparations on in vivo lactose digestion. Digestive diseases and sciences)
The combined teachings of Kottayil and Swami are detailed above.  

Regarding claims 4 and 5, as detailed above, Swami teaches all of the digestive enzymes in claims 4 and 5.

Regarding claims 6 and 7, Kottayil teaches “an effective amount of dronabinol … of from about 0.143 to about 0.493 ng/ml, based on a 2.5 mg dose of dronabinol administered to a population of human Subjects” (¶ [0130]).  Kottayil also teaches “in certain other embodiments, 

However, the combined teachings of Kottayil and Swami do not teach specific quantities of those enzymes (claims 4 and 5), or that the composition must comprise at least the six enzymes listed in claims 4 and 5, due to the comprising language of the claims (claims 4 and 5).
Lin’s general disclosure is related to different preparations of lactase, also known as -galactosidase, on lactose digestion in Vivo (see title and abstract). Specifically, Lin fed subjects either 20 g or 50 g of lactose while administering three different -galactosidase preparations (p. 2023, 2nd sentence) and two different concentrations of one of them (see abstract).  Lin reported that “Symptoms were significantly (P < O. 05) less severe with all the -gal products” (abstract, middle).

Regarding claims 4 and 5, Lin teaches oral administration of two different concentrations of lactogest: two tablets and four tablets (p. 2023: Treatments, #s (2) and (3)).  Furthermore, some subjects consumed 20 g of lactose while others consumed 50 g of lactose.  This means Lin performed routine experimentation with two concentrations of the enzyme which were then contacted with two different concentrations of lactose.  The result is four routine optimization experiments with respect to enzyme concentrations compared to their corresponding substrate load: 2 tablets + 20 g lactose, 2 tablets + 50 g lactose, 4 tablets + 20 g lactose, and 4 tablets + 50 g lactose.  Lin taught the subjects who consumed 50 g of lactose did not experience a reduction in symptoms.  Specifically, Lin taught “symptom scores for bloating, st full sentence) because the lactose load “overwhelmed the ability” of either concentration of lactase (p. 2025, last sentence).  However, at 20 g of lactose, all formulations and concentrations of lactase relieved symptoms (see abstract). 

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine (see MPEP 2143 (1)(A)) all of the digestive enzymes taught by Swami and perform routine optimization , as taught by Lin, to determine the effective concentrations of the enzymes in the compound taught by the combined teachings of Kottayil and Swami. The skilled artisan would have been motivated to do so because combining compounds that have the same effect can increase the impact of them and Lin teaches routine testing and optimization identifies effective concentrations of digestive enzymes.  In view of the teachings of Kottayil, Swami, and Lin, there would have been a reasonable expectation of success that combining digestive enzymes and routine optimization of those digestive enzyme concentrations would allow the skilled artisan to identify effective concentrations of combined digestive enzymes because Lin taught routine optimization of enzyme concentration identified effective concentrations of them.
Note that MPEP 2144.05 (II) states "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical" and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit vvwvv,usoto,qov/oatentioalents-·torrrn..-;. The filing date of the application in which 

Claims 1 – 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 2, claim set as filed on 12/08/2020, of co-pending patent application 16/375,926 from Nijhawan (published US 2019/0307720, hereinafter referred to as Nijhawan '720) in view Swami  (Swami, O. et al. 2017. Functional dyspepsia and the role of digestive enzymes supplement in its therapy. Int J Basic Clin Pharmacol) and Mayer (Mayer, E.A., 2000. The neurobiology of stress and gastrointestinal disease. Gut) as evidenced by BRENDA (No author. 1980. Enzyme nomenclature for beta-galactosidase. International Union of Bichemistry and Molecular Biology.  PDF provided) and IUBMB (No Author. 2021. Information about beta-fructofuranosidase including nomenclature.  BRENDA: the comprehensive enzyme information system.  PDF provided).  
It is noted that a non-final rejection for 16/375,926 was mailed on 02/26/2021.  Also note that when claims from Nijhawan '720 are recited in the rejections below, the claims being recited are NOT what is published in US 2019/0307720 but, instead, the latest set of claims as filed on 12/8/2020.  
The instant claims are directed to a pharmaceutical composition for treating stress and/or anxiety comprising cannabis, an herb, Vitamin B, Vitamin C, and excipients (see ‘720 claims 1 

Regarding claim 1, Nijhawan '720 claim 1 recites a pharmaceutical composition comprising an effective amount of cannabis, herbs, Vitamin B and C, and pharmaceutically acceptable excipients. 
Regarding claim 2, Nijhawan '720 claim 2 is identical, except that it depends from a different claim.
However, Nijhawan '720 claims 1 and 2 do not teach and enzyme being part of the composition (claims 1 and 3).

Swami’s general disclosure is related to the role of digestive enzyme supplements in treating dyspepsia (see title and abstract).  Swami defined functional dyspepsia as “persistent or recurrent pain or discomfort centered in the upper abdomen” (p. 1035, left side, 2nd ¶, 2nd sentence) and includes “nausea and vomiting disorders” (p. 1035, right side, 3rd to last sentence).  

Regarding claims 1 and 3, Swami teaches all of the digestive enzymes in claim 3, which are underlined in the bullet points below.  Specifically, Swami teaches:
-amylase that hydrolyzes -1,4 glycosidic linkage (p. 1037, last sentence), reading on 1,4-alpha-D-Glucan glucohydrolase
β-amylase and glucoamylase are of vegetable or microbial origin. β-amylase yields β-limit dextrins and maltose, and glucoamylase yields glucose (p. 1038, 2nd full sentence), reading on 4-alpha-D-Glucan glucanohydrolase.
Lactase (p. 1038, right side, 4th full ¶), reading on -D-galactoside galactohydrolase, as evidenced by IUBMB which shows the instant claimed name matches the systematic name 
Diastase (p.1038, left side, 1st full ¶), reading on malt diastase.
Papain (p. 1038, right side, 1st full ¶), reading on protease (see 2nd sentence of 1st full ¶ that teaches papain is protease).
Lipase (p. 1038, right side, 2nd full ¶), reading on triacylglycerol lipase.
Invertase (p. 1038, right side, 4th full ¶), reading on -D-fructufuranoside fructohydrolase as evidenced by BRENDA, which shows synonyms of -fructofuranosidase include the instant claim's name of -D-fructofuranoside fructohydrolase as well as invertase (see BRENDA, p. 1: Synonyms).
Swami also teaches (emphasis added) “Digestive enzyme combinations have been in use since a long time and have a modest response in ameliorating various symptoms of dyspepsia due to both functional and organic causes. Amylase, pepsin and lipase are the main enzymes involved in digestion of carbohydrates, proteins and fats, respectively. They are widely available in combination with other digestive enzymes across the world and are safe and devoid of serious adverse effects” (p. 1039, last three sentences).  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine (see MPEP 2143 (1)(A)) digestive enzymes as taught by Swami in the pharmaceutical compound taught by Nijhawan '720 claims 1 and 2.  The skilled artisan would have been motivated to do so because Nijhawan '720 claim 1 recites a compound that treats stress, Mayor teaches stress can cause the onset of or exacerbate symptoms of disorders of the digestive system (p. 861, left side, 2nd ¶, 1st sentence), and Swami teaches enzymes that reduce nausea (p. 1035, right side, 3rd to last sentence) and are safe and devoid of serious adverse side effects (p. 1039, last three sentences).  The fact that both Nijhawan '720 and Swami teach compounds that alleviate gastrointestinal complication symptoms would motivate the skilled artisan to combine them in order to achieve higher levels of symptom alleviation.  One of could have combined multiple items in a compound because Swami taught multiple enzymes are included in treatments (p. 1039: Summary, 3rd sentence) and Nijhawan '720 claim 1 teaches combining multiple items in a compound.  In view of the teachings of Nijhawan '720 claim 1, Swami, and Mayor, there would have been a reasonable expectation of success that combining digestive enzymes and cannabinoids would enable the artisan to treat gastrointestinal symptoms because both Nijhawan '720 claim 1 and Swami demonstrated their compounds, by themselves, reduced stress / nausea and, thus, the skilled artisan would reasonably expect the combination of the two would continue to treat nausea / stress and, expectedly, may treat it better.

Claims 4 – 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 2 of Nijhawan '720 in view of Swami, and Mayer, as applied to claims 1-3 above, and further in view of Lin (Lin, M.Y. et al. 1993. Comparative effects of exogenous lactase (β-galactosidase) preparations on in vivo lactose digestion. Digestive diseases and sciences)
The combined teachings of Nijhawan '720 claims 1 and 2 and Swami are detailed above.  

Regarding claims 4 and 5, as detailed above, Swami teaches all of the digestive enzymes in claims 4 and 5.
Regarding claims 6 and 7, Nijhawan '720 claims 11 and 12 are identical except they depend on a different claim.

However, the combined teachings of Nijhawan '720 claims 1, 2, 11, and 12 and Swami do not teach specific quantities of enzymes (claims 4 and 5), or that the composition must comprise at least the six enzymes listed in claims 4 and 5, due to the comprising language of the claims (claims 4 and 5).
Lin’s general disclosure is related to different preparations of lactase, also known as -galactosidase, on lactose digestion in Vivo (see title and abstract). Specifically, Lin fed subjects either 20 g or 50 g of lactose while administering three different -galactosidase preparations (p. 2023, 2nd sentence) and two different concentrations of one of them (see abstract).  Lin reported that “Symptoms were significantly (P < O. 05) less severe with all the -gal products” (abstract, middle).

Regarding claims 4 and 5, Lin teaches oral administration of two different concentrations of lactogest: two tablets and four tablets (p. 2023: Treatments, #s (2) and (3)).  Furthermore, some subjects consumed 20 g of lactose while others consumed 50 g of lactose.  This means Lin performed routine experimentation with two concentrations of the enzyme which were then contacted with two different concentrations of lactose.  The result is four routine optimization experiments with respect to enzyme concentrations compared to their corresponding substrate load: 2 tablets + 20 g lactose, 2 tablets + 50 g lactose, 4 tablets + 20 g lactose, and 4 tablets + 50 g lactose.  Lin taught the subjects who consumed 50 g of lactose did not experience a reduction in symptoms.  Specifically, Lin taught “symptom scores for bloating, cramping, nausea, pain, diarrhea, and flatus were not significantly different between treatments and the control (Table 4)” (p. 2025, right side, 1st full sentence) because the lactose load “overwhelmed the ability” of either concentration of lactase (p. 2025, last sentence).  However, 
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine (see MPEP 2143 (1)(A)) the all of the digestive enzymes taught by Swami and perform routine optimization , as taught by Lin, to determine the effective concentrations of the enzymes in the compound taught by the combined teachings of claims 1, 2, 11, and 12 of Nijhawan '720, Swami, and Lin. The skilled artisan would have been motivated to do so because combining compounds that have the same effect can increase the impact of them and Lin teaches routine testing and optimization identifies effective concentrations of digestive enzymes.  In view of the teachings of claims 1, 2, 11, and 12 of Nijhawan '720, Swami, and Lin, there would have been a reasonable expectation of success that combining digestive enzymes and routine optimization of those digestive enzyme concentrations would allow the skilled artisan to identify effective concentrations of combined digestive enzymes because Lin taught routine optimization of enzyme concentration identified effective concentrations of them.
Note that MPEP 2144.05 (II) states "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical" and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Conclusions
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner
Art Unit 1653
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653